Per Curiam:

Appellant contends that the family court committed error in reducing child support. We agree.
Under an order dated February 3, 1984, respondent was required to make child support payments in the amount of $260.00 every two weeks. The order under appeal reduced the level of child support to $225.00 payable twice a month. Because a reduction in child support was not requested by the pleadings, the family court erred in reducing the frequency and amount of the child support payments. Gainey v. Gainey, 279 S. C. 68, 301 S. E. (2d) 763 (1983); Bass v. Bass, 272 S. C. 177, 249 S. E. (2d) 905 (1978); Bryan v. Bryan, 282 S. C. 506, 319 S. E. (2d) 360 (S. C. App. 1984).
Appellant’s remaining exception is without merit, and is affirmed under Supreme Court Rule 23. Accordingly, we reverse the reduction in child support and affirm the re*119maining portions of the order. Costs under Supreme Court Rule 38 shall be taxed against the respondent.
Affirmed in part and reversed in part.